Order entered September 13, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00510-CV

                                  PAULA PORTER, Appellant

                                                 V.

                                BRENDA KAY VRLA, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-16-01135-C

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated June 22, 2016, we

notified the official court reporter for the 296th Judicial District Court that the reporter’s record

was overdue. We directed the court reporter to file the record within thirty days. Thereafter by

order dated July 29, 2016, we ordered Court Reporter Janet Wright to file either (1) the reporter’s

record; or (2) written verification no hearings were recorded. That order listed the trial court

cause number as CC-16-0113-C rather than CC-16-01135-C.

       Therefore, we again ORDER Court Reporter Janet Wright, to file, within TEN DAYS of

the date of this order, either (1) the reporter’s record; or (2) written verification no hearings were

recorded. We notify appellant that if we receive verification the reporter’s record has not been
requested, we will order the appeal submitted without the reporter’s record. See TEX. R. APP. P.

37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to:


       Janet Wright
       Official Court Reporter,
       County Court at Law No. 3

       All parties


                                                   /s/     ELIZABETH LANG-MIERS
                                                           JUSTICE